Title: From George Washington to Major General Israel Putnam, 26 February 1778
From: Washington, George
To: Putnam, Israel



Dear Sir,
Head Quarters Valley Forge Feby 26th 1778

I duly received yours of the 13th instant, and am happy to learn the works on the north river are getting into some train for execution, though I could wish circumstances had permitted them to be in greater

forwardness, as I consider them of the last importance: For if the enemy next campaign should be able to open a navigation up the north river—to mention no other ill consequence, that may ensue—I see not how we shall be able to conduct the affairs of this Army, under the uncertainty and difficulty, which will attend drawing supplies, from the Eastward.
I am concerned at the inconveniences, you suffer from a scarcity of money, but is a common subject of complaint; and we experience it as much as you do. I am informed there is a supply on its way to you; but lest this should not be the case, or the supply should not be adequate to your wants, I have represented your situation to Congress, and urged the necessity as far as possible, of affording you relief.
The Clothier General shall be directed to furnish a proportion of Cloaths for the use of the men under your Command. In the prohibition I made, some time since, I only meant to hinder any breach being made upon the Clothing intended for and coming on to this Army, which is productive of much confusion and inconvenience. But I did not suppose, the Clothier would have been inattentive to the wants of the troops with you, or would have neglected ordering proper supplies, purposely for them.
With respect to the number of men, necessary for the defence of the Posts, in your charge, it is to be observed, that it will depend upon circumstances, and be relative to the number the Enemy can bring against them. With their present force in the vicinity of your command, a smaller number than you mention wi⟨ll⟩ be sufficient, for defence, but should they be able to draw together a much larger force, ⟨it⟩ would be requisite to increase yours in proport⟨ion.⟩ But it is impossible to say what number of troops, it wi⟨ll⟩ be in our power actually to station in your department: This must be governed by the general amount of our strength and the strength of the Enemy. At present we are very deficient every where; but if the States will exert themselves as they ought to do, we may be enabled to make liberal provision, for all our Posts. I am Dr sir Your most Obed.
